Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
22
24
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-5, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Mahoney, US 2011/0225852].
Regarding claim 1:
Mahoney teaches (Figs. 1-12):
A sole structure (“sole assembly 100”; paragraph 29) for an article of footwear (“article of footwear”; paragraph 29), the sole structure comprising: an interior cushioning arrangement (“midsole 300”; paragraph 30) extending from an anterior end (refer to annotated Fig 8-A below) to a posterior end (refer to annotated Fig 8-A below) and including (i) a forefoot cushioning element (“forward midsole portion 310”; paragraph 37) extending from the anterior end to a first end (refer to annotated Fig 8-A below) and including a first material having a first durometer (“have a durometer”; paragraph 37), and (ii) a heel cushioning element (“rearward midsole portion 320”; paragraph 37 note: as depicted in Fig. 8 of Mahoney, Mahoney errantly shows an incorrect reference numeral for the rearward midsole portion; it is understood from Mahoney from the description of the midsole portion and its correct numbering in Fig. 7, the rearward midsole portion is as identified in the annotated Fig. 8-A of Mahoney below) extending from the posterior end to a second end (refer to annotated Fig 8-A below) and including a second material having a second durometer (“have a durometer”; paragraph 37), the first end of the forefoot cushioning element and the second end of the heel cushioning element overlapping one another (refer to annotated Fig 8-A below).

    PNG
    media_image1.png
    637
    1159
    media_image1.png
    Greyscale


Regarding claim 2:
Mahoney teaches the sole structure of claim 1, as set forth above.
Mahoney further teaches the second durometer is less than the first durometer because Mahoney teaches “the forward portion 310 of the midsole 300 has relatively harder durometer than the rearward portion 320 of the midsole 300. For example, the forward midsole portion 310 may have a durometer of between about 50 Asker C and about 80 Asker C (e.g., about 52+/−3 Asker C), and the rearward portion 320 of the midsole 300 may have a durometer of between about 20 Asker C and about 50 Asker C (e.g., about 25 Asker C)” (paragraph 37).

Regarding claim 3:
Mahoney teaches the sole structure of claim 1, as set forth above.
-B below) formed by the forefoot cushioning element and a second portion (refer to annotated Fig. 8-B below) formed by the heel cushioning element.

    PNG
    media_image2.png
    624
    1159
    media_image2.png
    Greyscale


Regarding claim 4:
Mahoney teaches the sole structure of claim 3, as set forth above.
Mahoney further teaches further comprising a plate (“transition guide 340”; paragraph 40) disposed adjacent to the first surface of the interior cushioning arrangement.  A portion of the plate that is disposed adjacent to the first surface is identified in annotated Fig. 8-C below.

    PNG
    media_image3.png
    611
    1159
    media_image3.png
    Greyscale



Regarding claim 5:
Mahoney teaches the sole structure of claim 4, as set forth above.
Mahoney further teaches wherein the plate is disposed within a socket formed in the first surface of the interior cushioning arrangement because the plate 340 of Mahoney is “disposed between the forward and rearward midsole portions 310, 320 in the transition region 315”; paragraph 40.  A portion of the plate that is adjacent to the first surface in annotated Fig. 8-C above (presented in addressing claim 4) is disposed within such a socket.



Regarding claim 8:
Mahoney teaches the sole structure of claim 1, as set forth above.
200”; paragraph 30) formed of a fourth material and defining a receptacle (refer to annotated Fig. 10-A below), the interior cushioning arrangement at least partially received within the receptacle.

    PNG
    media_image4.png
    486
    748
    media_image4.png
    Greyscale


Regarding claim 10:
Mahoney teaches the sole structure of claim 1, as set forth above.
Mahoney further teaches wherein the first end includes a first beveled surface (refer to annotated Fig. 8-D below) and the second end includes a second beveled surface (refer to annotated Fig. 8-D below), the first beveled surface mating with the second beveled surface.

    PNG
    media_image5.png
    626
    1159
    media_image5.png
    Greyscale


Claims 11-15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Mahoney, US 2011/0225852].

Regarding claim 11:
Mahoney teaches:
A sole structure (“sole assembly 100”; paragraph 29) for an article of footwear, the sole structure comprising: a forefoot cushioning element (“forward midsole portion 310”; paragraph 37) extending from a first distal end (see annotated Fig. 8-E below) to a first proximal end (see annotated Fig. 8-F below) and including a first material having a first durometer, the first proximal end including a first beveled engagement surface (see annotated Fig. 8-F below); and a heel cushioning element (“rearward midsole portion 320”; paragraph 37 note: as depicted in Fig. 8 of Mahoney, Mahoney errantly shows an incorrect reference numeral for the rearward midsole portion; it is understood from Mahoney from the description of the midsole portion and its correct numbering in Fig. 7, the rearward -E of Mahoney below) extending from a second distal end (see annotated Fig. 8-E below) to a second proximal end (see annotated Fig. 8-E below) and including a second material having a second durometer, the second proximal end including a second beveled engagement surface (see annotated Fig. 8-F below) opposing the first beveled engagement surface of the forefoot cushioning element.

    PNG
    media_image6.png
    639
    1159
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    628
    1159
    media_image7.png
    Greyscale

Regarding claim 12:
Mahoney teaches the sole structure of claim 11, as set forth above.
Mahoney further teaches wherein the second durometer is less than the first durometer because Mahoney teaches “the forward portion 310 of the midsole 300 has relatively harder durometer than the rearward portion 320 of the midsole 300. For example, the forward midsole portion 310 may have a durometer of between about 50 Asker C and about 80 Asker C (e.g., about 52+/−3 Asker C), and the rearward portion 320 of the midsole 300 may have a durometer of between about 20 Asker C and about 50 Asker C (e.g., about 25 Asker C)” (paragraph 37).

Regarding claim 13:
Mahoney teaches the sole structure of claim 11, as set forth above.
Mahoney further teaches wherein the forefoot cushioning element and the heel cushioning element cooperate to form a first surface having a first portion (see annotated Fig. 8-G below) formed by the forefoot cushioning element and a second portion (see annotated Fig. 8-G below) formed by the heel cushioning element.

    PNG
    media_image8.png
    614
    1159
    media_image8.png
    Greyscale

Regarding claim 14:
Mahoney teaches the sole structure of claim 13, as set forth above.
Mahoney further teaches further comprising a plate (“transition guide 340”; paragraph 40) disposed adjacent to the first surface.  A portion of the plate that is disposed adjacent to the first surface is identified in annotated Fig. 8-H below.

    PNG
    media_image9.png
    611
    1159
    media_image9.png
    Greyscale



Regarding claim 15:
Mahoney teaches the sole structure of claim 14, as set forth above.
Mahoney further teaches wherein the plate is disposed within a socket (refer to annotated Fig. 8-I below) formed in the first surface of the interior cushioning arrangement because the plate 340 of Mahoney is “disposed between the forward and rearward midsole portions 310, 320 in the transition region 315”; paragraph 40.  A portion of the plate that is adjacent to the first surface in annotated Fig. 8-H above (presented in addressing claim 14) is disposed within such a socket.

Regarding claim 18:
Mahoney teaches the sole structure of claim 11, as set forth above.
Mahoney further teaches further comprising an outer shell (“outsole 200”; paragraph 30) formed of a fourth material and defining a receptacle (refer to annotated Fig. 10-B below), the forefoot cushioning element and the heel cushioning element at least partially received within the receptacle.

    PNG
    media_image10.png
    486
    748
    media_image10.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over [Mahoney, US 2011/0225852] as applied to claim 4 in view of [Hanebrink, US 2011/0179669].

Regarding claims 6 and 7:
Mahoney teaches the sole structure of claim 4, as set forth above.
Mahoney does not expressly teach further comprising an upper cushioning element disposed on an opposite side of the plate than the interior cushioning arrangement and including a third material having a third durometer.
Nor does Mahoney expressly teach wherein the third durometer is greater than the first durometer and the second durometer.

Hanebrink further teaches “This arrangement of layers and hardness factors provides for improved shock absorption to the wearer of the shoe” (paragraph 29).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the sole structure of Mahoney with an additional, overlying cushioning element, including a third material having a third durometer that is greater than that of its two underlying, mating elements of Hanebrink in order to provide for improved shock absorption to the wearer of the shoe, as taught by Hanebrink (paragraph 29).  One would be motivated to adopt a known structure to improve shock absorption insofar as Mahoney teaches the “midsole…can be formed of a shock absorbing” material (paragraph 37 of Mahoney). 
In adopting the modification taught by Hanebrink, one would arrive at a modified sole structure meeting the claim limitations insofar as the additional cushioning element would be disposed on top of the first surface of Mahoney in an overlying manner at the region of the first surface identified below in annotated Fig. 8-I, which is on an opposite side of the plate of Mahoney, as is also indicated below in annotated Fig. 8-I.

    PNG
    media_image11.png
    722
    1165
    media_image11.png
    Greyscale




Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over [Mahoney, US 2011/0225852] as applied to claim 1 in view of [Nonogawa, US 2015/0082668].

Mahoney teaches the sole structure of claim 1, as set forth above in section 4 of this correspondence.
Mahoney does not expressly teach wherein the first material is a first foamed elastomer and the second material is a second foamed elastomer.
Mahoney does teach the first and second materials can be “rubber…and/or ethylene vinyl acetate” (paragraph 37).  Moreover, Mahoney teaches the second material comprises “spongy injected molded EVA” (paragraph 37).  Thus Mahoney at least suggests elastomer for each of the first and second materials and a spongy elastomer for the second material.
1”; paragraph 87) comprising two mating parts (“lower midsole 4, and an upper midsole 3”; paragraph 88).  Nonogawa teaches the midsole is “formed by…a material suitable for impact absorption such as a foamed body of a resin such as EVA (evthylene-vinyl acetate copolymer)” (paragraph 87).
The material taught by Nonogawa (EVA foam) is known in the art to be a foamed elastomer because “Conventional soles are generally comprised of an elastomeric foam such as ethylene vinyl acetate (EVA)” per extrinsic reference [Hoffman, US 2001/0008678].  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first and second materials of Mahoney to be a first foamed elastomer and a second foamed elastomer as in Nonogawa in order to arrive at a modified article suitable for impact absorption, as taught by Nonogawa (paragraph 87).  One would be motivated to adopt an appropriate impact absorbing material insofar as Mahoney teaches the midsole material “can be formed of a shock absorbing” material (paragraph 37).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over [Mahoney, US 2011/0225852] as applied to claim 14 in view of [Hanebrink, US 2011/0179669].

Regarding claims 16 and 17:
Mahoney teaches the sole structure of claim 14, as set forth above.
Mahoney does not expressly teach further comprising an upper cushioning element disposed on an opposite side of the plate than the forefoot cushioning element and the heel cushioning element, and including a third material having a third durometer.
Nor does Mahoney expressly teach wherein the third durometer is greater than the first durometer and the second durometer.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the sole structure of Mahoney with an additional, overlying cushioning element, including a third material having a third durometer that is greater than that of its two underlying, mating elements of Hanebrink in order to provide for improved shock absorption to the wearer of the shoe, as taught by Hanebrink (paragraph 29).  One would be motivated to adopt a known structure to improve shock absorption insofar as Mahoney teaches the “midsole…can be formed of a shock absorbing” material (paragraph 37 of Mahoney). 
In adopting the modification taught by Hanebrink, one would arrive at a modified sole structure meeting the claim limitations insofar as the additional cushioning element would be disposed on top of the first surface of Mahoney in an overlying manner at the region of the first surface identified in annotated Fig. 8-I, which is on an opposite side of the plate of Mahoney, as is also indicated in annotated Fig. 8-I.





Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over [Mahoney, US 2011/0225852] as applied to claim 11 in view of [Nonogawa, US 2015/0082668].

Mahoney teaches the sole structure of claim 11 as set forth in section 5 of this correspondence.  
Mahoney does not expressly teach wherein the first material is a first foamed elastomer and the second material is a second foamed elastomer.
However, Nonogawa teaches a modification arriving at the first material is a first foamed elastomer and the second material is a second foamed elastomer (see section 7 of this correspondence).
Accordingly, in the same manner as applied to claim 9 in section 7:
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first and second materials of Mahoney to be a first foamed elastomer and a second foamed elastomer as in Nonogawa in order to arrive at a modified article suitable for impact absorption, as taught by Nonogawa (paragraph 87).  One would be motivated to adopt an appropriate impact absorbing material insofar as Mahoney teaches the midsole material “can be formed of a shock absorbing” material (paragraph 37).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over [Mahoney, US 2011/0225852] as applied to claim 11 in view of [Ettle, US 1,289,711].
Mahoney teaches the sole structure of claim 11 as set forth in section 5 of this correspondence.  
Mahoney does not expressly teach wherein the first beveled engagement surface includes a first plurality of engagement features and the second beveled engagement surface includes a second plurality of engagement features configured to mate with the first plurality of engagement features.
However, Ettle teaches a sole structure comprising a first beveled engagement surface and a second beveled engagement surface (“adjacent edges…beveled, as indicated at 3”; line 77) wherein the 4 and 5”; lines 79-80 of the first surface) and the second beveled engagement surface includes a second plurality of engagement features (the other of the elements 4 and 5; i.e. the rib 4 and groove 5 of the second surface) configured to mate (“interlocking”; line 79) with the first plurality of engagement features.
Ettle teaches the joints are “of such strength as to remain intact during the manufacturing operations” (line 65-66).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the first and second beveled engagement surfaces of Mahoney to further each comprise the plurality of engagement features of Ettle in order to arrive at a modified sole that is particularly strong so as to remain engaged during shoe assembly, as taught by Ettle (lines 65-66).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[Gullo, US 3,121,962] teaches undulating engagement features between two portions of sole.
[Montgomery, US 4,924,606] teaches a sole assembly comprising mating portions.
[Nishiwaki, US 2003/0200678] teaches undulating engagement features between two portions of sole.
[Hartmann, US 2017/0151742] teaches a sole assembly comprising a plate disposed within a socket.


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./               Examiner, Art Unit 3732                                                                                                                                                                                         

/SHARON M PRANGE/               Primary Examiner, Art Unit 3732